Citation Nr: 0928178	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.   
 
2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
low back disability.   
 
3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
low back disability.   
 
4.  Entitlement to an increase in a 10 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
September 1975 and from September 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
denied service connection for a cervical spine disability, a 
right knee disability, and a right ankle disability, all to 
include as secondary to a service-connected low back 
disability (lumbosacral strain residuals).  By this decision, 
the RO also denied an increase in a 10 percent rating for a 
low back disability.  In January 2009, the Veteran testified 
at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran is service-connected for a low back disability 
(lumbosacral strain residuals).  He is also service-connected 
for a forehead scar.  As to his service connection claims, 
the Veteran essentially contends that he has a cervical spine 
disability, a right knee disability, and a right ankle 
disability that are related to his periods of service, or, 
more specifically, that are related to his service-connected 
low back disability.  Additionally, at the January 2009 Board 
hearing, the Veteran alleged that he also injured his neck 
when he suffered head injuries during both of his periods of 
service.  He also indicated that he injured his right ankle 
when an automobile battery fell on his foot during his first 
period of service.  

The service treatment records for the Veteran's first period 
of service from September 1971 to September 1975 do not 
specifically show treatment for cervical spine or neck 
problems or for right knee problems.  Such records do show 
treatment for head injuries, a possible right foot or ankle 
injury, as well as for low back problems.  A November 1971 
treatment entry noted that the Veteran complained of a trauma 
to the head.  The Veteran reported that he was working and 
that he bumped his head in the right fronto-temporal region.  
The impression was a bruise to the head.   An April 1972 
treatment entry indicated that the Veteran complained that he 
dropped an automobile battery on his right foot.  It was 
noted that an X-ray was negative, that he was given ice, and 
that he was returned to duty.  Another April 1972 treatment 
report noted that the Veteran had dropped an automobile 
battery on his right foot while working and that an X-ray was 
negative.  The diagnosis was trauma to the right foot.  

A July 1974 treatment entry indicated that the Veteran was 
brought in after a beating and that he was abusive and 
required restraints.  The examiner indicated that the Veteran 
had a stellate laceration of the mid forehead and a smaller 
linear superficial laceration of the forehead.  The 
impression was laceration of the forehead.  Another July 1974 
entry noted that the Veteran was status post head trauma.  
The assessment referred to granulation tissue.  The August 
1975 objective separation examination report included 
notations that the Veteran's lower extremities as well as his 
spine and other musculoskeletal systems were normal.  

The service treatment records for the Veteran's second period 
of service from September 1978 to June 1982 do not show 
treatment for any right ankle problems.  Such records do show 
treatment for cervical spine or neck problems, a head injury, 
and for right knee problems.  The Veteran was also treated 
for low back problems throughout his second period of 
service.  An October 1978 physical profile report related a 
diagnosis of a right knee strain.  A November 1978 treatment 
entry noted that the Veteran had a sore right leg with the 
pain centered in the thigh area for two days.  He reported 
that he was lifting a heavy weight object two days earlier 
and he suffered right knee and anterior thigh pain.  The 
assessment was rule out contusion/strain right quads.  A 
November 1978 consultation sheet indicated that the Veteran 
was seen for a strain of the right quad.  It was noted that 
the Veteran injured his quad four days earlier while lifting 
equipment and that the pain was centralized around the 
Veteran's right patella.  The assessment was decreased pain.  

Another November 1978 entry indicated that the Veteran was 
seen for follow-up regarding a leg injury.  The assessment 
was soft tissue injury.  A subsequent November 1978 entry 
reported that the Veteran was seen for left neck pain for two 
to three weeks.  The Veteran stated that he had a history of 
left neck pain and stiffness with no acute injury.  It was 
noted that the Veteran was presently on medication for a 
strain of the right knee.  The assessment was cervical muscle 
strain.  An additional November 1978 entry indicated that the 
Veteran was seen for muscle spasms in the right leg.  The 
assessment was muscle spasms.  A September 1979 treatment 
entry noted that the Veteran was seen with complaints of pain 
in the right shoulder and neck.  The assessment was myalgia 
of the right trapezius.  

A July 1981 entry related that the Veteran had headaches 
secondary to head trauma that were partially resolved.  It 
was also reported that the Veteran had completed a twenty-
eight day program and that his alcoholism was partially 
resolved.  An August 1981 entry reported that the Veteran was 
seen for headaches in the back of the head and spreading over 
the top of the head since he was struck in the same area with 
an ashtray.  The assessment, at that time, was post-traumatic 
headache.  Another August 1981 entry related an assessment of 
a possible post-traumatic headache.  The May 1982 objective 
separation examination report noted that the Veteran 
sustained a head injury in July 1981 due to being hit on the 
head with an ashtray while in the hospital for 
detoxification.  It was also noted that the Veteran had had 
occasional shoulder pain since 1971 and recurrent back pain 
over the last two years.  There were also notations that the 
Veteran's lower extremities as well as his spine and other 
musculoskeletal systems were normal.  

Post-service private and VA treatment records show treatment 
for cervical spine problems, right knee problems, and 
possible right ankle or foot complaints.  The Veteran was 
also treatment for low back problems.  

For example, a November 1987 VA examination report noted that 
the Veteran reported that he had some chronic neck pain since 
his military service.  He stated that he could recall no 
specific injury to his neck except for one incident in 1981 
when he was struck in the back of the neck by a heavy object 
during an attempted assault.  He indicated that the injury 
seemed to cause neck pain to occur.  The diagnoses included 
chronic cervical strain as well as chronic lumbosacral 
strain.  A November 1987 X-ray report related an impression 
of some loss of disc space at C6-C7, with an otherwise normal 
cervical spine.  

A May 1999 report from Advanced Medical Diagnostics regarding 
a magnetic resonance imaging study of the Veteran's cervical 
spine noted that he presented with neck pain and that he had 
been involved in a recent motor vehicle accident.  The 
impression was bulging at all levels and interspace narrowing 
at the C5-C6 level; spondylosis; and cervical muscle spasm as 
shown by a reversed cervical lordosis.  

A December 2004 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The examiner reported 
that the Veteran was hit in the head and neck in the service 
around 1981 and was treated at the time.  The examiner stated 
that from what he could see in the records, there were not a 
whole lot of neck complaints until a motor vehicle accident 
in 1999.  The examiner indicated that he would give the 
Veteran a diagnosis of degenerative disk disease of the 
cervical spine.  The examiner commented that he could not 
state whether it was related to the Veteran's service-
connected injury without resorting to medical speculation.  

The Board observes that the VA examiner did not refer to the 
Veteran's treatment for neck complaints during service in 
November 1978 and September 1979.  The examiner also did not 
refer to the November 1987 VA general medical examination 
report which indicated that the Veteran reported that he had 
chronic neck pain since service and related a diagnosis of 
chronic cervical strain.  Therefore, the Board notes that it 
is unclear whether the VA examiner reviewed the Veteran's 
entire claims file.  The examiner also did not provide a 
rationale for his opinion or address whether the Veteran's 
low back disability aggravated his cervical spine disability.  

The Board observes that the December 2004 VA spine 
examination did not address the Veteran's claimed right knee 
and right ankle disabilities.  It is also unclear whether the 
examiner reviewed the Veteran's entire claims file regarding 
his claimed cervical spine disability, and the examiner did 
not address secondary service connection.  The Board notes, 
therefore, that the Veteran has not been afforded a VA 
examination with the opportunity to obtain a responsive 
etiological opinion, following a review of the entire claims 
folder, as to his claims for service connection for a 
cervical spine disability, a right knee disability, and a 
right ankle disability, all to include as secondary to a 
service-connected low back disability.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the Veteran's claim for an increased rating for his 
service-connected low back disability, the Board observes 
that he was last afforded a VA spine examination in February 
2006.  The diagnosis was degenerative disc disease at L5-S1.  

At the January 2009 Board hearing, the Veteran testified that 
he was not able to perform range of motion testing as to his 
low back disability like he used to and that it had gotten 
worse.  The Veteran specifically reported that his low back 
disability was worse than last year.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected low back 
disability in over three and a half years.  Additionally, the 
record raises a question as to the current severity of his 
service-connected low back disability.  Therefore, the Board 
finds that a current examination is necessary.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for cervical spine, right knee, right 
ankle, and low back problems since 
January 2009.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of any outstanding records 
of pertinent medical treatment which are 
not already in the claims folder.  
Specifically, VA treatment records since 
January 2009 should be obtained.  

2.  Schedule the Veteran for a examination 
by a physician to determine the nature and 
likely etiology of his claimed cervical 
spine disability, right knee disability, 
and right ankle disability, to include as 
secondary to a service-connected low back 
disability, and to determine the severity 
of his service-connected low back 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
cervical spine, right knee, and right 
ankle (or foot) disabilities.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
cervical spine, right knee, or right ankle 
(or foot) disability is etiologically 
related to the Veteran's periods of 
service.  If not, the examiner should then 
opine as to whether the Veteran's service-
connected low back disability aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed cervical spine, 
right knee, and right ankle (or foot) 
disabilities and, if so, the extent to 
which they were aggravated.  

As to the Veteran's low back disability, 
all signs and symptoms should be 
described in detail, including range of 
motion studies.  It is imperative that 
the examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.   

3.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a cervical spine 
disability, to include as secondary to a 
service-connected low back disability; 
entitlement to service connection for a 
right knee disability, to include as 
secondary to a service-connected low back 
disability; entitlement to service 
connection for a right ankle disability, 
to include as secondary to a service-
connected low back disability; and 
entitlement to an increase in a 10 percent 
rating for a low back disability.  If the 
claims are denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




